Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/US2018048969.
The response filed on June 10, 2021 has been entered.
Claims 1-4, 7, 9-10, 13, 15, 22-23, 30-34, 36, 38, 41, and 52-53 are pending.

Election/Restrictions
Applicant’s election of Group I with a species election of the fusion protein of SEQ ID NO:396 in the reply filed on November 20, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10, 15, 22, 34, 36, 38, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 20, 2020.  

Information Disclosure Statement


Response to Arguments
 	Applicant’s amendment and arguments filed on June 10, 2021 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Rejections - 35 USC § 112
Applicant’s arguments, see pages 6-9, filed June 10, 2021, with respect to claims 1-4, 7, 9, 13, 23, and 30-33 have been fully considered and are persuasive.  The rejection of claims 1-4, 7, 9, 13, 23, and 30-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.
 
Claim Rejections - 35 USC § 102
In view of Applicant’s statement that Maianti Patent (US 10,745,677) does not qualify as prior art under 35 U.S.C. 102(a)(2) because the subject matter disclosed in the Maianti Patent and the claimed invention were commonly owned by the President and Fellows of Harvard College, not later than the effective filing date of the claimed invention, the reference Maianti has been excepted as prior art under 35 U.S.C.  withdrawn. 

 In view of Applicant’s statement that Maianti (US 2018/0237787) does not qualify as prior art under  35 U.S.C. 102(a)(2) because the subject matter disclosed in the Maianti Patent and the claimed invention were commonly owned by the President and Fellows of Harvard College, not later than the effective filing date of the claimed invention, the reference Maianti has been excepted as prior art under 35 U.S.C. 102(b)(2)(C).  Therefore, the rejection of claim(s) 1-4, 7, 13, and 30-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maianti (US 2018/0237787) has been withdrawn. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 7, 13, 30-31, and 52-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-5, 9-11, and 22-23 of U.S. Patent No. 10,745,677 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-4, 7, 13, 30-31, and 52-53  of the instant application and claims 1-5, 9-11, and 22-23 of the reference patent are both directed to a fusion protein comprising (i) a nucleic acid programmable DNA binding protein (napDNAbp) domain or 
Therefore, the conflicting claims are not patentably distinct from each other.  
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that the double patent rejection is improper where the pending claims are patentably distinct from the claims of the reference patent: the claims of the reference patent are directed to methods of contacting a polynucleotide with a fusion protein and claim 1 of the instant application is directed to a fusion protein comprising (i) napDNAbp domain, (ii) a cytidine deaminase domain, and (iii) a Gam protein.  Applicant   argues that the Examiner has conceded that a method of contacting a polynucleotide with a fusion protein can be practiced with a product that is materially different from the presently claimed fusion protein and that these inventions are not obvious variants in the Restriction Requirement mailed September 23, 2020 in the instant application.  

Further, the prohibition against holdings of nonstatutory double patenting applies to requirements for restriction between independent or distinct inventions, such as the related subject matter treated in MPEP § 806.04 through § 806.05(j), so long as the claims in each application are filed as a result of such requirement. See MPEP 804.01.  MPEP 804.01 clearly states that prohibition of nonstatutory double patent rejections under 35 USC 112 does not apply when applicant voluntarily filed two or more applications without a restriction requirement by the examiner. In order to obtain the benefit of 35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application before they are filed in a divisional application.  See MPEP 804.01. 
Hence the rejection is maintained.

15/852,526 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims  1-4, 7, 13, 30-31, and 52-53 of the instant application and claims 1-4, 14, 17, 110, 129-142 of the reference application are both directed to a fusion protein comprising (i) a nucleic acid programmable DNA binding protein (napDNAbp) domain or mutant nCas9 having a D10A mutation of SEQ ID NO:6, 317 or SEQ ID NO:1, (ii) a cytosine deaminase domain or an APOBEC family of deaminases or a cytosine deaminase of SEQ ID NO:288 or 349, (iii) Gam protein domain of SEQ ID NO:9 or SEQ ID NO:2030, and (iv) uracil glycosylase inhibitor.  nCas9 of SEQ ID NO:6 of the instant application is identical to the nCas9 of SEQ ID NO:1 of the reference patent or the nCas9 of SEQ ID NO:317 of the instant application has at least 90% sequence identity to the nCas9 of SEQ ID NO:1 of the reference application.   The cytosine deaminase of SEQ ID NO:349 of the instant application is identical to the cytosine deaminase of SEQ ID NO:288 of the reference application. Gam protein of SEQ ID NO:9 of the instant application is identical to the Gam protein of SEQ ID NO:2030 of the reference application.   Cytosine deaminases deaminates cytidines and therefore has cytidine deaminase activity.   
Therefore, the conflicting claims are not patentably distinct from each other.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant argues that the claims of the instant application are patentably distinct from the claims of the reference application because the asserted claims recite a guide nucleotide sequence targeting the fusion protein to a target base in a polynucleotide a PCSK9 protein and the present claims do not recite a guide RNA that targets the fusion protein to a specific protein-encoding polynucleotides, such as PCSK9 protein.
This is not found persuasive.  The instant rejection is not a statutory double patenting rejection wherein the conflicting claims are identical.  Instead, the instant rejection is a nonstatutory double patenting rejection, where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims.  The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is either anticipated by, or would have been obvious over, the reference claim(s). See MPEP 804. II. B.1. and 2. The claims of the reference application recites a fusion protein comprising (i) napDNAbp domain, (ii) a cytidine deaminase domain, and (iii) a Gam protein.   The claims of the instant application also recites a fusion protein (i) napDNAbp domain, (ii) a cytidine deaminase domain, and (iii) a Gam protein.  The individual components of the fusion protein are identical, as discussed above.  Since the claims of the instant application (under examination) are anticipated by the claims of the reference application, the conflicting claims are not patentably distinct from each other.  
Further, regarding the claims of the instant application not mentioning the features of claim 1 of the reference application (a guide RNA that targets the fusion 
Hence the rejection is maintained.

Conclusion

	Claims 1-4, 7, 9-10, 13, 15, 22-23, 30-34, 36, 38, 41, and 52-53 are pending.

	Claims 10, 15, 22, 34, 36, 38, and 41 are withdrawn.

	Claims 1-4, 7, 13, 30-31, and 52-53 are rejected.

Claims 9, 23, and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/           Primary Examiner, Art Unit 1652